Title: From Benjamin Franklin to Richard Jackson, 6 June 1763
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir,
Philada. June 6. 1763

Supposing the Catalogue of our American Ores and Minerals collected by the late Mr. Hazard, might afford you some Amusement, I send my Letter to Mr. Tissington open to you, and give you the Trouble of forwarding it to him when you have perus’d it.
The Bearer of this is Mr. James Logan Son of my Learned Friend of that Name. I beg Leave to recommend him to your Civilities, as a young Gentleman of Fortune and Character.
The Indians on the Ohio have broke out again, scalp’d a Number of People, and seiz’d some Horse Loads of Goods. I do not hear of any Offence given them, and suppose it occasion’d by the mere Relish they acquir’d in the last War for Plunder.
I am just setting out for New York, and purpose writing to you from thence. I am, with perfect Esteem and Respect Dear Sir, Your most obedient and most humble Servant
B Franklin
Richard Jackson Esqr
 Endorsed: B Franklin 6 June 1763
